DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-20, filed June 16th, 2022, with respect to the claim rejections under 35 U.S.C. §102 & 35 U.S.C. §103 have been considered but are moot because the new grounds of rejection are necessitated by Applicant’s amendments, the instant Office action has been made final.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on 06/16/2022. Claims 1-15, and 17-21 remain pending and are currently being examined. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claim 1-3, 5-8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brightline Bags Flex System Overview (https://www.youtube.com/watch?v=A2j-Jp4f0CI), in view of Brightline Bags B7 (https://www.youtube.com/watch?v=6WYjWcR1Ybw), and further in view of Brightline Bags Flex System Brochure (attached NPL).

	Regarding Claim 1, Brightline Bags Flex System Overview teaches handbag assembly (1 in Modified Figure 1 below) comprising:
A first side panel member (10 in Modified Figure 1 below) including: oppositely disposed first and second outer sidewalls (wherein first side panel member (10) has opposed sidewalls), a first zipper arrangement (11 in Modified Figure 1 below) of a first profile (13 in Modified Figure 1 below) coupled to the first outer sidewall along a peripheral portion thereof (Wherein zipper (11) is connected to the periphery of one of the opposed sidewalls), and a second zipper arrangement (12 in Modified Figure 1 below) of the first profile (13 in Modified Figure 1 below) coupled to the second outer sidewall along a peripheral portion thereof (Wherein zipper (12) is connected to the periphery of one of the opposed sidewalls), wherein the first and second zipper arrangements (11 and 12 in Modified Figure 1 below) of the first profile are inversely oriented to each other (Wherein the zipper sliders can be seen at their terminal ends and oriented on the same side in Modified Figure 1 below, indicating inversely oriented zipper arrangements; in addition to them being interchangeably attached with a plurality of bag components, which would require their inverse relationship).
Such that the first side panel member (10) is a reversible member. (Wherein it can be seen that between 2:44-3:00 the host assembles the “B18 Hangar” bag by moving the first side panel 10 or “2 inch center section” to the opposing side of the “11 inch center section”, thus demonstrating the reversibility of the side panel members.)
Wherein each of the zipper arrangements (11 and 12 in Modified Figure 1 below) of the first profile (13 in Modified Figure 1 below) includes a plurality of teeth (14 in Modified Figure 1 below) extending substantially between a first end and a second end (wherein the zipper has engageable teeth (14) extending from the first two second end along the periphery of the sidewalls of first side panel member (10) in Modified Figure 1 below). 
A second side panel member (20 in Modified Figure 1 below) including: oppositely disposed first and second outer sidewalls (wherein second side panel member (20) has opposed sidewalls), a first zipper arrangement (21 in Modified Figure 1 below) of a second profile (23 in Modified Figure 1 below) coupled to the first outer sidewall of the second side panel member along a peripheral portion thereof (Wherein zipper (21) is connected to the periphery of one of the opposed sidewalls), and a second zipper arrangement (22 in Modified Figure 1 below) of the second profile coupled to the second outer sidewall of the second side panel member (20 in Modified Figure 1 below) along a peripheral portion thereof (Wherein zipper (22) is connected to the periphery of one of the opposed sidewalls). Wherein the first and second zipper arrangements (21 and 22 in Modified Figure 1 below) of the second profile (23 in Modified Figure 1 below) are inversely oriented to each other. (Wherein the zipper sliders can be seen at their terminal ends and oriented on the same side in Modified Figure 1 below, indicating inversely oriented zipper arrangements; in addition to them being interchangeably attached with a plurality of bag components, which would require their inverse relationship).
Such that the second side panel member (20) is a reversible member (Wherein the side panel members are equivalent, and it can be seen that between 2:44-3:00 the host assembles the “B18 Hangar” bag by moving the first side panel 10 or “2 inch center section” to the opposing side of the “11 inch center section”, thus demonstrating the reversibility of the side panel members.)
Wherein each of the zipper arrangements (21 and 22 in Modified Figure 1 below) of the second profile (23 in Modified Figure 1 below) includes a plurality of teeth (14 in Modified Figure 1 below) extending substantially between a first end and a second end. (Wherein the zipper has engageable teeth (14) extending from the first to second end along the periphery of the sidewalls of second side panel member (20) in Modified Figure 1 below).

	Brightline Bags Flex System Overview does not teach wherein each of the zipper arrangements of the first profile is configured to engage with each of the zipper arrangements of the second profile to form a zipper fastening arrangement and creating a compartment defined in part by at least one of the outer sidewalls of the first side panel member and at least one of the outer sidewalls of the second side panel member; nor does Brightline Bags explicitly teach Such that each of the outer sidewalls of the first side panel member is selectively attachable to each of the outer sidewalls of the second side panel member thereby providing reversible attachment between the first side panel member and the second side panel member.

	Regarding the zipper arrangements forming a pocket, Brightline Bags B7 further teaches wherein each of the zipper arrangements of the first profile (13 in Modified Figure 2 below) is configured to engage with each of the zipper arrangements of the second profile (23 in Modified Figure 2 below)  to form a zipper fastening arrangement and create a compartment (40 in Modified Figure 2 below) defined in part by at least one of the outer sidewalls of the first side panel (10 in Modified Figure 2 below) and at least one of the outer sidewalls of the second side panel (20 in Modified Figure 2 below). (Wherein the demonstrator teaches from 5:05 – 5:20 that the zipper arrangements of the modules of the Flex System form additional storage compartments.)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take modular bag assembly as taught by Brightline Bags Flex System Overview, and provide for the zipper fastening arrangements to form additional compartments as taught by Brightline Bags B7. When applying a known technique to a known device ready for improvement to yield predictable results; and wherein the demonstrator is portraying a supplementary feature of the same Flex Bag System; one would be motivated to provide for compartments formed between the modular units in order to provide the user with additional organizational storage space.
	Regarding the reversible attachment method between panel members, Brightline bags Flex System Brochure further teaches that each of the outer sidewalls of the first side panel member (10) is selectively attachable to each of the outer sidewalls of the second side panel member (20) thereby providing reversible attachment between the first side panel member (10) and the second side panel member (20). (Wherein Brightline Bags teaches “The modular design of the BrightLine Bag gives you interchangeable Center Sections and Side Pockets that makes it easy to add and remove space when you need to.”)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take modular bag assembly as taught by Brightline Bags Flex System Overview, and provide for reversible attachment between panel members as taught by Brightline Bags Brochure. When applying a known technique to a known device ready for improvement to yield predictable results;  one would be motivated to provide reversible attachment between panel members in order to provide a user the ability to assemble bag components into a configuration selectively adapted towards its intended use.

    PNG
    media_image1.png
    525
    686
    media_image1.png
    Greyscale











	


    PNG
    media_image2.png
    437
    601
    media_image2.png
    Greyscale












	Regarding Claim 2, Brightline Bags Flex System Overview further teaches wherein the engaging is defined in part by interlocking between the teeth (14 in Modified Figure 1 above) of the at least one of the zipper arrangements of the first profile (13 in Modified Figure 1 above) and the at least one of the zipper arrangements of the second profile (23 in Modified Figure 1 above). (Wherein Brightline Bags System teaches zipping the various modular components together from 2:05-3:00 of the video).

	Regarding Claim 3, Brightline Bags Flex System Overview further teaches wherein each of the zipper arrangements (11-12 in Modified Figure 1 above) of the first profile (13 in Modified Figure 1 above) further includes a retainer box (16 in Modified Figure 1 above) deployed at the first end (at an end the zipper loop terminates), an end post (17 in Modified Figure 1 above) deployed at the second end (at the opposing end the zipper loop terminates), and a slider (15 in Modified Figure 1 above)  for moving along the teeth (14 in Modified Figure 1 above) between the first and second ends (wherein there are opposing ends to the zipper loop), and wherein each of the zipper arrangements of the second profile (23 in Modified Figure 1 above) further includes an insertion pin (27 in Modified Figure 1 above) deployed at the first end (at an end the zipper loop terminates), and an end post (26 in Modified Figure 1 above) deployed at the second end (at the opposing end the zipper loop terminates). (Wherein the modularity of the system as taught by Brightline Bags Flex System provides for inverse but equal conventional attachment mechanisms to accommodate the first and second profiles to interface and connect the bags) 

	Regarding Claim 5, Brightline Bags Flex System Overview further teaches wherein the teeth (14 in Modified Figure 1 above) of each zipper arrangement (11-12 in Modified Figure 1 above) of the first profile (13 in Modified Figure 1 above) are arranged in a substantially closed loop (wherein the zipper extends about the periphery of the profile, only to open where it is intended to engage the zipper of the cooperating profile), and wherein movement of the slider (15 in Modified Figure 1 above) from the first end to the second end of each zipper arrangement of the first profile (13 in Modified Figure 1 above) is in a clockwise direction along the closed loop. (Wherein a zipper can be zipped and unzipped, thereby enabling movement in a clockwise direction).

	Regarding Claim 6, Brightline Bags Flex System Overview further teaches wherein the teeth (14 in Modified Figure 1 above) of each zipper arrangement (11-12 in Modified Figure 1 above) of the first profile (13 in Modified Figure 1 above) are arranged in a substantially closed loop (wherein the zipper extends about the periphery of the profile, only to open where it is intended to engage the zipper of the cooperating profile), and wherein movement of the slider (15 in Modified Figure 1 above) from the first end to the second end of each zipper arrangement of the first profile (13 in Modified Figure 1 above) is in a counter-clockwise direction along the closed loop. (Wherein a zipper can be zipped and unzipped, thereby enabling movement in a counter-clockwise direction).

	Regarding Claim 7, Brightline Bags Flex System Overview further teaches a central member (30 in Modified Figure 1 above) having a plurality of sidewalls including at least oppositely disposed first and second outer sidewalls (wherein there are opposed sidewalls for attachment of modular bag systems), wherein the central member (30 in Modified Figure 1 above) further includes a third zipper arrangement (31 in Modified Figure 1 above) of the second profile (33 in Modified Figure 1 above) coupled to the first outer sidewall along a peripheral portion thereof (wherein the zipper arrangement is looped around the peripheral of the sidewall), and a third zipper arrangement  (31 in Modified Figure 1 above) of the first profile  (32 in Modified Figure 1 above) coupled to the second outer sidewall along a peripheral portion thereof (wherein the zipper arrangement is looped around the peripheral of the sidewall).

	Regarding Claim 8, Brightline Bags Flex System Overview teaches all of the elements of the invention described in claim 7 above.
	Brightline Bags Flex System Overview further teaches wherein the third zipper arrangement (31 in Modified Figure 1 above) of the second profile (33 in Modified Figure 1 above) is configured to engage with at least one of the first and second zipper arrangements of the second profile (23 in Modified Figure 1 above) to form a second zipper fastening arrangement (23 in Modified Figure 1 above), and wherein the third zipper arrangement (31) of the first profile is configured to engage with at least one of the first (11) and second zipper (12) arrangements of the first profile to form a third zipper fastening arrangement (when the bags are connected). (wherein zipper arrangement 11 can connect to zipper arrangement 31 to increase modularity of the bag as shown between 2:00 and 3:00 in Brightline Bags Flex System Overview)
	Brightline Bags Flex System Overview does not explicitly teach that the zipper fastener arrangement creates a compartment defined in part by the first outer sidewall of the central member and at least one of the outer sidewalls of the first side panel; or to create a compartment defined in part by the second outer sidewall of the central member and at least one of the outer sidewalls of the second side panel and the first outer sidewall of the central member.
	Brightline Bags B7 further teaches that the zipper fastener arrangement (Wherein a zipper arrangement is used to mount profiles 13 and 23 in Modified Figure 1 above) creates a compartment (40 in Modified Figure 2 above) defined in part by the first outer sidewall (23 in Modified Figure 2 above) of the central member (20 in Modified Figure 2 above) and at least one of the outer sidewalls of the first side panel (10 in Modified Figure 2 above); or to create a compartment (40) defined in part by the second outer sidewall of the central member (20 in Modified Figure 2 above) and at least one of the outer sidewalls of the second side panel (Wherein an additional side panel may be attached to the opposed side) and the first outer sidewall of the central member (20 in Modified 2 above). (Wherein the demonstrator teaches from 5:05 – 5:20 that the zipper arrangements of the modules of the Flex System form additional storage compartments, and this process may be duplicated for attachment of side panels on either side of the central member)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take modular bag assembly as taught by Brightline Bags Flex System Overview, modified above, and provide for the zipper fastening arrangements to form additional compartments as taught by Brightline Bags B7. When applying a known technique to a known device ready for improvement to yield predictable results; and wherein the demonstrator is portraying a supplementary feature of the same Flex Bag System; one would be motivated to provide for compartments formed between the modular units in order to provide the user with additional organizational storage space.

	Regarding Claim 10, Brightline Bags Flex System Overview further teaches a central member  (30) having a plurality of sidewalls including at least oppositely disposed first and second outer sidewalls (where zipper arrangements (31) are), wherein a first zipper arrangement (11) of a first profile (13) is coupled to one of the outer sidewalls along a peripheral portion thereof (wherein the zippers may be connected), and wherein a first zipper arrangement (21) of a second profile (23) coupled to the second outer sidewall along a peripheral portion thereof (wherein the zippers may be connected); and an add-on side panel member including oppositely disposed first and second outer sidewalls (10 or 20, and wherein Brightline Bags Flex System Overview teaches a plurality of optional bags), a second zipper arrangement (12 or 22) of the second profile (13 or 23) coupled to the first outer sidewall along a peripheral portion thereof (wherein the bags are connected), and a third zipper arrangement  (31 in Modified Figure 1 above) of the second profile (31) is coupled to the second outer sidewall along a peripheral portion thereof (wherein the bags are connected), wherein the second and third zipper  (31 in Modified Figure 1 above), Wherein each of the second (21) and third zipper (31) arrangements of the second profile is configured to engage with the first of the zipper arrangement (11 or 21) of the first profile (13 or 23) to form a zipper fastening arrangement such that each of the outer sidewalls of the add-on side panel member is selectively attachable to the first outer sidewall of the central member thereby providing reversible attachment of the add-on side panel member to the central member.
	Brightline Bags Flex System Overview does not teach wherein the zipper arrangements  create a compartment defined in part by at least one of the outer sidewalls of the central member and at least one of the outer sidewalls of the add-on panel member; or arrangements of the second profile are inversely oriented to eachother such that the add-on side panel member is a reversible member such that each of the outer sidewalls of the add-on side panel member is selectively attachable to the first outer sidewall of the central member thereby providing reversible attachment of the add-on side panel member to the central member.
	Brightline Bags B7 further teaches wherein each of the zipper arrangements of the first profile (13 in Modified Figure 2 below) is configured to engage with each of the zipper arrangements of the second profile (23 in Modified Figure 2 below) to form a zipper fastening arrangement and create a compartment (40 in Modified Figure 2 below) defined in part by at least one of the outer sidewalls of the first side panel (10 in Modified Figure 2 below) and at least one of the outer sidewalls of the second side panel (20 in Modified Figure 2 below). (Wherein the demonstrator teaches from 5:05 – 5:20 that the zipper arrangements of the modules of the Flex System form additional storage compartments. Furthermore, the demonstrator explains how any zipper fastening arrangement will provide an additional compartment)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take modular bag assembly as taught by Brightline Bags Flex System Overview, and provide for the zipper fastening arrangements to form additional compartments as taught by Brightline Bags B7. When applying a known technique to a known device ready for improvement to yield predictable results; and wherein the demonstrator is portraying a supplementary feature of the same Flex Bag System; one would be motivated to provide for compartments formed between the modular units in order to provide the user with additional organizational storage space.
	Regarding the reversible attachment method between panel members, Brightline bags Flex System Brochure further teaches that each of the outer sidewalls of the first side panel member (10) is selectively attachable to each of the outer sidewalls of the second side panel member (20) thereby providing reversible attachment between the first side panel member (10) and the second side panel member (20). (Thus requiring inverse zipper arrangements to function, and wherein Brightline Bags teaches “The modular design of the BrightLine Bag gives you interchangeable Center Sections and Side Pockets that makes it easy to add and remove space when you need to.”)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take modular bag assembly as taught by Brightline Bags Flex System Overview, and provide for reversible attachment between panel members as taught by Brightline Bags Brochure. When applying a known technique to a known device ready for improvement to yield predictable results;  one would be motivated to provide reversible attachment between panel members through the use of inverse zipper arrangements in order to provide a user the ability to assemble bag components into a configuration selectively adapted towards its intended use.

	Regarding Claim 11, Brightline Bags Flex System Overview further teaches wherein the central member (30 in Modified Figure 1 above) further includes a first inner sidewall oppositely disposed from the first outer sidewall (where zipper arrangement (31) is located, and a wall has two sides), and a second inner sidewall (where zipper arrangement (31) is located, and a wall has two sides) oppositely disposed (wherein the first and second sidewalss can be seen oppositely disposed from each other) from the second outer sidewall, and a compartment defined in part by the first and second inner sidewalls. (Wherein the central bag is a storage receptacle with an inner compartment, surrounded by a plurality of 6 sidewalls)

	Regarding Claim 12, Brightline Bags Flex System Overview teaches wherein the central member (30) further includes a third inner sidewall and a third outer sidewall oppositely disposed from the third inner sidewall (sidewall juxtapose and perpendicular to zipper fastener (31)), and wherein the compartment is further defined in part by the third inner sidewall. (Wherein the central bag is a storage receptacle comprising an inner compartment, surrounded by a plurality of 6 sidewalls)

	Regarding Claim 14, Brightline Bags Flex System Overview further teaches wherein the central member (30) has a substantially square or rectangular cross section through a second plane (P in Modified Figure 1 above) normal to the first plane. (Wherein the first plane is the surface the bag is resting, and it can be seen that the central member has a substantially square or rectangular shape.)

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brightline Bags Flex System Overview (https://www.youtube.com/watch?v=A2j-Jp4f0CI), in view of Brightline Bags B7 (https://www.youtube.com/watch?v=6WYjWcR1Ybw), as applied to claim 1 above, and further in view of Glankler (US 20050103817 A1).

	Regarding Claim 9, Brightline Bags B7 teaches all of the elements of the invention described in claim 1 above except: Wherein each of first and second outer sidewalls of each of the first and second side panels includes a pair of strap attachment mechanisms.
	Glankler further teaches wherein each of first and second outer sidewalls (1 and 2 in Modified Figure 11 below) of each of the first and second side panels (1 and 2 Modified Figure 11 below) includes a pair of strap attachment mechanisms (101 and 102).  (Figs. 11-13; [0046])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take modular bag assembly as taught by Brightline Bags Flex System Overview, modified above, and provide for the strap attachment mechanism as taught by Glankler. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for strap attachment mechanism, in order to provide the user a way to attach a modular strap system.
 
[AltContent: connector][AltContent: arrow]
    PNG
    media_image3.png
    27
    26
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    29
    22
    media_image4.png
    Greyscale
[AltContent: connector][AltContent: arrow]    
    PNG
    media_image5.png
    27
    168
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    671
    591
    media_image6.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brightline Bags Flex System Overview (https://www.youtube.com/watch?v=A2j-Jp4f0CI), in view of Brightline Bags B7 (https://www.youtube.com/watch?v=6WYjWcR1Ybw), further in view of Brightline Bags Flex System Brochure (attached NPL), as applied to claim 3 above, and further in view of Wang (US 20170251771 A1).
	Regarding Claim 4, Brightline Bags Flex System Overview teaches all of the elements of the invention described in claim 3 above except: 
	Wherein Brightline Bags Flex System Overview teaches a plurality of zippers (11, 12, 21, 22, and 31 in Modified Figure 1 above).
	Wang further teaches wherein the engaging is defined in part by insertion of the insertion pin (112) of one of the zipper arrangements (1) of the second profile (where the periphery of the second zipper tape is located (12)) into the retainer box (111) of one of the zipper arrangements of the first profile (where the periphery of the first zipper tape (11) is located), and movement of the slider (2) from the first end to the second end of one of the zipper arrangements (1) of the first profile (where the periphery of the first zipper tape (11) is located). (Figs. 2-3, 8, 11; [0010], [0024])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take modular bag assembly as taught by Brightline Bags Flex System Overview, modified above, and provide for the zipper slider to engage a pin with a box as taught by Wang. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to utilize a zipper slider to secure the zipper tape pin to the box, in order to effectively secure the modular luggage when the user attaches it.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brightline Bags B7 (https://www.youtube.com/watch?v=6WYjWcR1Ybw), in view of Glankler (US 20050103817 A1), and further in view of Brightline Bags Flex System Brochure (attached NPL).

	Regarding Claim 15, Brightline Bags B7 teaches a base panel member (20 in Modified Figure 3 below)  including oppositely disposed first and second outer sidewalls (wherein each modular bag component has opposed sidewalls), the base panel member including: a first zipper arrangement (11 in Modified Figure 2 above) of a first profile (13 in Modified Figure 2 above) coupled to the first outer sidewall  (where zipper 11 is connected )along a peripheral portion thereof (wherein zipper (11) is around a periphery of the sidewall), and a second zipper arrangement (12 in Modified Figure 2 above) of the first profile (13 in Modified Figure 2 above) coupled to the second outer sidewall along a peripheral portion thereof (wherein zipper (12) is around a periphery of the sidewall); and a first add-on panel (60 in Modified Figure 3 below) member including at outer sidewall (wherein it has an outer sidewall) and a first zipper arrangement (61 in Modified Figure 3 below) of a second profile (23 in Modified Figure 2 below) coupled to the an outer sidewall of the first add-on panel (10) along a peripheral portion thereof (wherein zipper (61) is around the periphery of the sidewall), wherein the first zipper arrangement (61 in Modified Figure 3 below) of the second profile (23 in Modified Figure 2 below) is configured to engage with each of the zipper arrangements of the first profile (any zipper with profile 13) to form a zipper fastening arrangement and creating a compartment (40 in Modified Figure 2 above) defined in part by the outer sidewall of the first add-on panel member (10) and one of the outer sidewalls of the base  panel member. (Wherein the demonstrator teaches from 5:05 – 5:20 that the zipper arrangements of the modules of the Flex System form additional storage compartments. Furthermore, the demonstrator explains how any zipper fastening arrangement will provide an additional compartment)
	Brightline Bags B7 does not teach a plurality of straps deployed on the first and second outer sidewalls for detachably receiving a plurality of straps, or wherein the first and second zipper arrangements of the first profile are inversely oriented to each other such that the base panel member is a reversible member such that each of the outer sidewalls of the base panel member is selectively attachable to the outer sidewall of the first add-on panel member thereby providing reversible attachment of the base panel member to the first add-on panel member
	Flankler further teaches a plurality of straps deployed on the first and second outer sidewalls (1 and 2 in Modified Figure 11 above) for detachably receiving a plurality of straps (seen in Figure 14). (Figs. 11-13; [0046])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take modular bag assembly as taught by Brightline Bags B7, modified above, and provide for the strap attachment mechanism as taught by Glankler. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for strap attachment mechanism, in order to provide the user a way to attach a modular strap system.
	Regarding the reversible attachment method between panel members, Brightline bags Flex System Brochure further teaches that each of the outer sidewalls of the first side panel member (10) is selectively attachable to each of the outer sidewalls of the second side panel member (20) thereby providing reversible attachment between the first side panel member (10) and the second side panel member (20). (Thus requiring inverse zipper arrangements to function, and wherein Brightline Bags teaches “The modular design of the BrightLine Bag gives you interchangeable Center Sections and Side Pockets that makes it easy to add and remove space when you need to.”)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take modular bag assembly as taught by Brightline Bags B7, and provide for reversible attachment between panel members as taught by Brightline Bags Brochure. When applying a known technique to a known device ready for improvement to yield predictable results;  one would be motivated to provide reversible attachment between panel members through the use of inverse zipper arrangements in order to provide a user the ability to assemble bag components into a configuration selectively adapted towards its intended use.

    PNG
    media_image7.png
    496
    951
    media_image7.png
    Greyscale

   



  
[AltContent: rect]   
	Regarding Claim 17, Bright line bags B7 further teaches a flap member (70 in Modified Figure 3 Above) removably attachable (through zipper member) to the base panel member (20 in Modified Figure 3 above) and the first add-on panel member (60 in Modified Figure 3 above). (Wherein the demonstrator attaches the endcaps at 7:16 in the video)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brightline Bags Flex System Overview (https://www.youtube.com/watch?v=A2j-Jp4f0CI), in view of Brightline Bags B7 (https://www.youtube.com/watch?v=6WYjWcR1Ybw), further in view of Brightline Bags Flex System Brochure (attached NPL), as applied to claim 10 above, and further in view of Forget (US 20150237978 A1)

	Regarding Claim 13, Brightline Bags B7 teaches all of the elements of the invention described in claim 10 above except; wherein the central member has a substantially triangular cross section through a first plane.
	Forget further teaches wherein a case (multifunctional bag B) can have a substantially triangular cross section through a first plane. (Figs. 1, 5; [0045])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take modular bag assembly as taught by Brightline Bags B7, modified above, and provide for a triangularly cross-sectional body as taught by Forget. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a body in a substantially triangular cross-section in order to appeal to a user’s aesthetics, or provide a beneficial configuration for storing the bag.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brightline Bags Flex System Overview (https://www.youtube.com/watch?v=A2j-Jp4f0CI), in view of Brightline Bags B7 (https://www.youtube.com/watch?v=6WYjWcR1Ybw), further in view of Brightline Bags Flex System Brochure (attached NPL), as applied to claim 17 above, and further in view of Meuller-Heumann (US 20150075683 A1).

	Regarding Claim 18, Brightline Bags B7 teaches all of the elements of the invention described in claim 17 above except; wherein the flap member includes: a central portion having a compartment with an opening at a first peripheral edge of the central portion, and a first foldable portion and a second foldable portion, each foldable portion configured to fold along a respective peripheral edge of the central portion that is adjacent to the first edge.
	Wherein Brightline Bags B7 teaches a panel member with a flap (70 in Modified Figure 3 above).
	Meuller-Heuman further teaches a central portion having a compartment with an opening (5 in Modified Figure 2J below) at a first peripheral edge (4 in Modified Figure 2J below) of the central portion (1 in Modified Figure 2J below), and a first foldable portion (2 in Modified Figure 2 J below) and a second foldable portion (3 in Modified Figure 2J Below), each foldable portion configured to fold along a respective peripheral edge (12a and 12b) of the central portion that is adjacent to the first edge (4 in Modified Figure 2J below).

    PNG
    media_image8.png
    458
    816
    media_image8.png
    Greyscale
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take modular bag assembly as taught by Brightline Bags B7, and provide for an additional flap on the flap member panel as taught by Meuller-Heuman. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for an additional flap member on the flap member panel in order to secure a document or another flat artifact beneath the flaps.










Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brightline Bags Flex System Overview (https://www.youtube.com/watch?v=A2j-Jp4f0CI), in view of Brightline Bags B7 (https://www.youtube.com/watch?v=6WYjWcR1Ybw), further in view of Brightline Bags Flex System Brochure (attached NPL), and further in view of Hochschild (US 20070022540 A1).

	Regarding Claim 19, Brightline Bags B7 teaches all of the elements of the invention described in claim 1 above except; wherein the zipper arrangements of the first profile and the zipper arrangements of the second profile exhibit counted teeth such that all of the zipper arrangements have a same number of teeth.
	Hochschild further teaches wherein a first profile (38) has a zipper arrangement (39) with an equal number of teeth to a second profile (36) zipper arrangement (39) in order to achiever interchangeability between components. (Fig. 2; [0020], [0027])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take modular bag assembly as taught by Brightline Bags Flex System Overview, modified above, and provide for the same quantity of teeth per zipper profile as taught by Hochschild. When applying a known technique to a known device ready for improvement to yield predictable results;  one would be motivated to provide for an equivalent number of teeth in order to ensure the interchangeability of components within a modular bag system.

	Regarding Claim 20, Brightline Bags B7 teaches all of the elements of the invention described in claim 10above except; wherein the first zipper arrangement of the first profile, the second zipper arrangement of the second profile, and the third zipper arrangement of the second profile exhibit counted teeth such that the first zipper arrangement of the first profile, the second zipper arrangement of the second profile, and the third zipper arrangement of the second profile have a same number of teeth.
	Hochschild further teaches wherein a first profile (38) has a zipper arrangement (39) with an equal number of teeth to a second profile (36) zipper arrangement (39) in order to achiever interchangeability between components. (Fig. 2; [0020], [0027])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take modular bag assembly as taught by Brightline Bags Flex System Overview, modified above, and provide for the same quantity of teeth per zipper profile as taught by Hochschild. When applying a known technique to a known device ready for improvement to yield predictable results;  one would be motivated to provide for an equivalent number of teeth in order to ensure the interchangeability of components within a modular bag system.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brightline Bags B7 (https://www.youtube.com/watch?v=6WYjWcR1Ybw), further in view of Brightline Bags Flex System Brochure (attached NPL), in view of Glankler (US 20050103817 A1).

	Regarding Claim 21, Brightline Bags B7 teaches all of the elements of the invention described in claim 15 above except; wherein the first zipper arrangement of the first profile, the second zipper arrangement of the first profile, and the first zipper arrangement of the second profile exhibit counted teeth such that the first zipper arrangement of the first profile, the second zipper arrangement of the first profile, and the first zipper arrangement of the second profile have a same number of teeth.
	Hochschild further teaches wherein a first profile (38) has a zipper arrangement (39) with an equal number of teeth to a second profile (36) zipper arrangement (39) in order to achiever interchangeability between components. (Fig. 2; [0020], [0027])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take modular bag assembly as taught by Brightline Bags Flex B7, modified above, and provide for the same quantity of teeth per zipper profile as taught by Hochschild. When applying a known technique to a known device ready for improvement to yield predictable results;  one would be motivated to provide for an equivalent number of teeth in order to ensure the interchangeability of components within a modular bag system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733             

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733